                Case 3:20-cr-02061-FM Document 6 Filed 09/23/20 Page 1 of 2
                                                                                JUDGE DAViD BRIONES

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXA2J
                                                                SEP 23 PH                       2:
                                      EL PASO DIVISION                                               13




 UNITED STATES OF AMERICA,                                                      'ETE                 XAc
                                                      §   S E A L E D                   /
              Plaintiff,                              §
                                                          No. EP-20-________
 V.
                                                      §
                                                      §
                                                      §
 MI JUNG COOK,

          Defendant.
                                                          EP2OCR2O61
                      GOVERNMENT'S MOTION TO DETAIN DEFENDANTS
                      WITHOUT BOND AND MOTION FOR CONTINUANCE

      Comes now the United States of America, by and through the United States Attorney for the

Western District of Texas, and pursuant to 18 U.S.C. § 3142(e) and (f), files this, its Motion to

Detain Defendants Without Bond and Motion for Continuance, and for cause, would respectfully

show unto the Court the following:

         1.         Defendant has been charged by Indictment with violations of the Controlled

                    Substances Act which carry a term of imprisonment of over ten (10) years.

        2.          There are no conditions or combination of conditions which will reasonably assure

                    the safety of the community should the Defendant be released on bond.

        3.          There are no conditions or combination of conditions which will reasonably assure

                    the appearance of the Defendant at future court settings.

        The Government would further move the Court for a three day continuance of the detention

hearing from the date of the initial appearance.




                                                                                         Rev. 2018-01-09
           Case 3:20-cr-02061-FM Document 6 Filed 09/23/20 Page 2 of 2



       WHEREFORE, premises considered, the Government respectfully prays the Court to hold

the above-named Defendants without bail pending the final outcome of this case.



                                            Respectfully submitted,

                                           IIiJU:YAU1
                                           UNITED ST           ATTORNEY


                                    By:
                                           PHILLIP      UNTRYMAN
                                           Assistant U.S. Attorney
                                           Texas Bar#24094380
                                           700 E. San Antonio, Suite 200
                                           El Paso, Texas 79901
                                           (915) 534-6884




                                                                                  Rev. 2018-01-09
